Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino et al (US Patent No. 6,779,989).

Makino teaches:

limitations from claim 1, a compressor (FIG. 8) comprising: a hermetic container (1); an electric motor (3) disposed in the hermetic container; a first glass-sealed terminal assembly (31, 4a; C. 5 Lines 15-20) located at an outer surface of the hermetic container (see FIG. 8-9), the first glass-sealed terminal assembly including first terminals (21) electrically connected to the electric motor (C. 4 Lines 22-25 and 50-55); a second glass-sealed terminal assembly (31) juxtaposed to the first glass-sealed terminal assembly at the outer surface of the hermetic container (FIG. 8-9), the second glass-sealed terminal assembly including second terminals (21) electrically connected to the electric motor (C. 4 


    PNG
    media_image1.png
    531
    689
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    469
    732
    media_image2.png
    Greyscale






limitations from claim 4, wherein the first power line outlet (53) and the second power line outlet (53) are not aligned with each other as viewed in a direction perpendicular to upper part of the terminal cover (see FIG. 11, wherein the upper and lower terminal openings are not aligned);


    PNG
    media_image3.png
    339
    437
    media_image3.png
    Greyscale


limitations from claim 5, wherein a distance between a center of the first terminal protector and a center of the second power line outlet is shorter than a distance between the center of the first terminal protector and a center of the second terminal protector (see annotated FIG. 10 below);

    PNG
    media_image4.png
    517
    600
    media_image4.png
    Greyscale



limitations from claim 6, an outdoor unit of an air-conditioning apparatus (see C. 1 Lines 43-47 and C. 3 Lines 4-9), the outdoor unit comprising: the compressor of claim 1 (see above rejection of claim 1);



Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art to Makino does not teach a wall within housing 124 such that the second guide path (indicated in annotated FIG. 9 above) shares a partition with the first terminal protector (see annotated FIG. 9-10 above). Makino teaches that the second guide and the first protector are both located in the same portion of the housing 124 and not separated by a partition.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teaches terminal covers for single terminals: 9537363, 7387519, 8801400;

The following prior art teaches a terminal cover for multiple terminals: 8608514;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746